Citation Nr: 1529719	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an appendectomy scar.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) is addressed in the Remand portion of the decision below.


FINDING OF FACT

Service treatment records reveal that the Veteran had a ruptured appendix, which required surgery during service.  


CONCLUSION OF LAW

A scar as the residual of an appendectomy was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for a scar due to an appendectomy during his military service.  

Service treatment records dated February 1971 reveal that the Veteran was evaluated for symptoms of right lower abdominal quadrant pain, and that he was given a surgical consultation for acute appendicitis.  The Veteran was then admitted to the intensive care unit.  A February 1975 service department inpatient discharge summary specifically noted a prior history of hospitalization for a "ruptured appendix in 1971 which was operated on."  Although the Veteran's 1994 retirement examination does not note a residual appendectomy scar, the Board finds that it would be easy to not document such a pedestrian finding, in light of the need to document the Veteran's more serious health concerns upon retiring after 26 years of active duty.

The Veteran reports he has a residual scar from an appendectomy during service.  The Veteran's statements are competent evidence as to what he has observed and is within the realm of his personal knowledge, such as a scar on his abdomen.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds this statement as credible, as it is consistent with the service treatment records that confirm surgical treatment for a ruptured appendix during service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, the evidence supports service connection for a scar as a residual of an inservice appendectomy.  


ORDER

Service connection for an appendectomy scar is granted.  


REMAND

The Veteran claims entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  The most recent VA examination of the Veteran was conducted in May 2014.  The examiner noted in the examination report that the Veteran "continues to receive psychiatric treatment from a VA psychiatrist."  However, review of the record reveals that most recent VA treatment record in the claims file is dated October 2007.  Accordingly remand is required to obtain the Veteran's VA treatment records.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating for his PTSD.  The Veteran must be asked to identify all facilities where he receives treatment for his service-connected PTSD.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure any identified evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO must attempt to obtain complete copies of the Veteran's VA psychiatric treatment records for the period of time from October 2007 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


